                                                                         Case 2:17-bk-19548-NB             Doc 552 Filed 12/07/20 Entered 12/07/20 09:12:11             Desc
                                                                                                            Main Document     Page 1 of 2


                                                                         1    James K.T. Hunter (CA Bar No. 73369)
                                                                              PACHULSKI STANG ZIEHL & JONES LLP
                                                                         2    10100 Santa Monica Blvd., 13th Floor
                                                                              Los Angeles, California 90067                                  FILED & ENTERED
                                                                         3    Telephone: 310/277-6910
                                                                              Facsimile: 310/201-0760
                                                                         4    E-mail: jhunter@pszjlaw.com                                          DEC 07 2020
                                                                         5    Attorneys for Richard M. Pachulski,
                                                                              Chapter 11 Trustee                                              CLERK U.S. BANKRUPTCY COURT
                                                                                                                                              Central District of California
                                                                         6                                                                    BY ghaltchi DEPUTY CLERK


                                                                         7                                 UNITED STATES BANKRUPTCY COURT

                                                                         8                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                         9                                         LOS ANGELES DIVISION

                                                                        10   In re:                                           Case No.: 2:17-bk-19548-NB

                                                                        11   LAYFIELD & BARRETT, APC,                         Chapter 11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12                                   Debtor           (PROPOSED) ORDER APPROVING
                                                                                                                              SETTLEMENT WITH THE DOMINGUEZ
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13                                                    FIRM, LLP, AND V. JAMES DESIMONE
                                              ATTOR NE YS A T L AW




                                                                                                                              LAW RE VILLEGAS V. SAN BERNARDINO
                                                                        14                                                    ATTORNEY FEES

                                                                        15                                                    Hearing:
                                                                                                                              Date:        December 1, 2020
                                                                        16                                                    Time:        1:00 p.m.
                                                                                                                              Place:       United States Bankruptcy Court
                                                                        17                                                                 Edward R. Roybal Federal Building
                                                                                                                                           255 E. Temple Street
                                                                        18                                                                 Courtroom 1545
                                                                                                                                           Los Angeles, California
                                                                        19                                                     Judge:      Hon. Neil W. Bason

                                                                        20
                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26
                                                                        27

                                                                        28


                                                                              DOCS_LA:334244.1 68700/001
                                                                         Case 2:17-bk-19548-NB            Doc 552 Filed 12/07/20 Entered 12/07/20 09:12:11           Desc
                                                                                                           Main Document     Page 2 of 2


                                                                         1           The Court, having considered the Notice of Motion and Motion for Order Approving

                                                                         2   Settlement with The Dominguez Firm, LLP and V. James DeSimone Law re Villegas v. San

                                                                         3   Bernardino Attorney Fees; Memorandum of Points and Authorities and Declaration of James K. T.

                                                                         4   Hunter in Support Thereof [Docket No. 534] (the “Motion”) filed on October 27, 2020, no

                                                                         5   opposition having been filed and with good cause shown:

                                                                         6           IT IS SO ORDERED that

                                                                         7           1.       The Motion is granted.

                                                                         8           2.       This Order solely authorizes a settlement between the Trustee and V. James

                                                                         9   DeSimone Law resolving the claims of the Trustee to a portion of attorneys’ fees in respect of the

                                                                        10   Villegas Lawsuit and does not address or resolve the claims of The Dominguez Firm or any other

                                                                        11   party to such attorneys’ fees.
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12                                                    ####
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22

                                                                        23
                                                                               Date: December 7, 2020
                                                                        24

                                                                        25

                                                                        26
                                                                        27

                                                                        28

                                                                                                                              2
                                                                             DOCS_LA:334244.1 68700/001
